OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Yitzchak E. Gold, Assistant Court
Reporter. Tel.: (614) 466-4961; in Ohio 1-800-826-9010. Your
comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

     The State of Ohio, Appellant, v. Brown, Appellee.
     [Cite as State v. Brown (1992),     Ohio St.3d    .]
Criminal law -- Search and seizure -- Application of harmless
     error doctrine -- In making a Crim.R. 52(A) harmless error
     analysis, any error will be deemed harmless if it did not
     affect the accused's "substantial rights."
     (No. 91-1748 -- Submitted October 20, 1992 -- Decided
December 15, 1992.)
     Appeal from the Court of Appeals for Stark County, No.
CA-8392.
     At approximately 1:00 a.m. on August 1, 1990, Canton
Police Officers Charles Saler and Kevin Clary were patrolling a
high-crime area known for drug activity when they observed
Bergen Allen Brown, appellee, exiting a van in a dimly lit
corner of a bar's parking lot. Appellee was accompanied by two
other men. After passing the individuals, the officers made a
U-turn and reapproached them with the cruiser's lights
extinguished. Upon activating the cruiser's high beams, they
discovered only appellee, who was facing the corner of a
building. Officer Clary testified that moments before the
cruiser was stopped approximately ten feet from appellee,
appellee looked over his shoulder and then tossed something
from his right hand to the ground. Officer Saler further
testified that what appellee tossed appeared to be a "clear
baggie or plastic bag." While Officer Saler restrained
appellee, his partner began looking for the item that had been
thrown. Moments later, he discovered a plastic bag about two
feet from the spot where appellee had been standing. Officer
Clary inspected the plastic bag and recognized its contents as
crack cocaine. No drugs were found on appellee. Appellee was
placed under arrest.
     After conducting a pat-down search of appellee, Officer
Clary seized the keys to the van. The officers determined that
appellee was not the registered owner of the vehicle, that the
owner was not available, and that no one was present who could
take custody of the vehicle. Due to these circumstances, the
officers requested an impoundment of the van. While waiting
for the impound unit and tow truck to arrive, the officers
conducted an inventory search of the van's interior. Officer
Saler found a black belt-like pouch in plain view by the front
passenger seat. He then opened it and found a thirty-five
millimeter film canister and several empty bags similar to the
bag that held the crack cocaine. Although the bags were empty,
traces of cocaine were later discovered inside the black
pouch. These items were seized and recorded on an inventory
sheet.
     Appellee was subsequently indicted under R.C.
2925.11(C)(1) on one count of drug abuse. Appellee moved to
suppress all evidence seized from the vehicle, specifically the
contents of the black pouch. After a hearing, the trial court
denied the motion.
     On October 23, 1990, appellee was found guilty. He
appealed to the Fifth District Court of Appeals, which reversed
and remanded, holding that the contents of the black pouch
should have been suppressed as the product of an illegal search
of a closed container.
     The cause is before this court pursuant to the allowance
of a motion to certify the record.

     Robert D. Horowitz, Prosecuting Attorney, Ronald Mark
Caldwell and Kristine Wilson Rohrer, Assistant Prosecuting
Attorneys, for appellant.
     Steven A. Struhar, for appellee.

     Per Curiam.   Resolution of the instant appeal centers
exclusively on the proper application of the harmless error
doctrine. As stated by the United States Supreme Court in
Chapman v. California (1967), 386 U.S. 18, 22, 87 S.Ct. 824,
827, 17 L.Ed.2d 705, 709: "[T]here may be some constitutional
errors which in the setting of a particular case are so
unimportant and insignificant that they may, consistent with
the Federal Constitution, be deemed harmless, not requiring the
automatic reversal of the conviction."
     The court of appeals, in reversing appellee's conviction,
focused on the search of appellee's van. Relying on the most
recent pronouncement by the United States Supreme Court on
inventory searches, Florida v. Wells (1990), 495 U.S. 1, 110
S.Ct. 1632, 109 L.Ed.2d 1, the court of appeals held that the
police violated appellee's Fourth Amendment rights by opening
the black pouch during the course of the inventory of the van,
because there was "no evidence of a specific Canton Police
Department policy with respect to the opening of closed
containers encountered during inventory searches." Without
clearly stating its reasons, the court of appeals concluded
that the contents of the black pouch were so prejudicial that
their introduction into evidence denied appellee a fair trial.
     We cannot agree with the court of appeals. In making a
Crim. R. 52(A) harmless error analysis, any error will be
deemed harmless if it did not affect the accused's "substantial
rights." Otherwise stated, the accused has a constitutional
guarantee to a trial free from prejudicial error, not
necessarily one free of all error. Before constitutional error
can be considered harmless, we must be able to "declare a
belief that it was harmless beyond a reasonable doubt."
Chapman, supra, 386 U.S. at 24, 87 S.Ct. at 828, 17 L.Ed.2d at
711. Where there is no reasonable possibility that unlawful
testimony contributed to a conviction, the error is harmless
and therefore will not be grounds for reversal. State v. Lytle
(1976), 48 Ohio St.2d 391, 2 O.O.3d 495, 358 N.E.2d 623,
paragraph three of the syllabus, vacated on other grounds in
(1978),438 U.S. 910, 98 S.Ct. 3135, 57 L.Ed.2d 1154.
     In State v. Tabasko (1970), 22 Ohio St.2d 36, 257 N.E.2d
744, the Chapman rule was applied to affirm a conviction for
knowingly permitting the use of a dwelling for the keeping,
dispensing or administering of narcotics, a violation of former
R.C. 3719.101. Appellant sought to overturn his conviction on
the grounds that the police unlawfully seized drugs from his
house. He maintained that the search warrant was invalid
because it was based on an affidavit lacking facts which could
establish probable cause. In considering the appeal, this
court felt it unnecessary to independently review the affidavit
to determine whether the resulting warrant was based upon
probable cause. Instead, the court directed its attention to
whether the admission into evidence of the items seized during
the search operated to the defendant's prejudice. Citing
Chapman and Harrington v. California (1969), 395 U.S. 250, 89
S.Ct. 1726, 23 L.Ed.2d 284, the court held:
     "In a criminal prosecution, the allegedly erroneous
admission in evidence of items unlawfully seized is harmless
beyond a reasonable doubt and does not provide grounds for
reversal of the conviction where the pertinent testimony of
witnesses at the trial is not the product of such seizure and
is overwhelmingly sufficient to independently establish the
elements of the offense beyond a reasonable doubt." Tabasko,
supra, at syllabus.
     Since the state's case consisted of testimony which alone
overwhelmingly established beyond a reasonable doubt that
Tabasko had committed the crime as charged, the court concluded
that any alleged constitutional violation was harmless beyond a
reasonable doubt and upheld the conviction.
     Likewise, in the case sub judice, we hold that any alleged
error by the trial court in failing to suppress the contents of
the black pouch was harmless beyond a reasonable doubt.
Accordingly, even if we were to find that the police conducted
an unlawful inventory search of the vehicle, such
constitutional violation would not be grounds for reversal of
appellee's conviction in light of the overwhelming evidence of
his guilt. At trial, the prosecution presented the testimony
of Officers Saler and Clary concerning the circumstances
surrounding appellee's arrest. As previously discussed, both
officers witnessed appellee toss an item from his right hand to
the ground. Officer Saler was additionally able to identify
the item in the hand of appellee as a "clear baggie or plastic
bag." When he searched the area around which appellee had
stood, Officer Clary discovered only a plastic bag containing
the crack cocaine. The evidence presented at trial did not
indicate that other plastic bags, or for that matter any other
objects, were found in the immediate area where appellee was
standing.
     The jury, therefore, had evidence, solely by way of the
eyewitness testimony of the officers, from which it could only
have concluded that the prosecution had proven beyond a
reasonable doubt that appellee had knowingly possessed
cocaine. The contents of the black pouch could not reasonably
have contributed to that conviction. Also, no additional
unrelated charges were brought against the appellee as a result
of their discovery by the police. The only relevance of the
pouch and its contents came when the prosecution, in closing
arguments, briefly attempted to impeach the accused's
credibility and therefore make holes in his incredible version
of the events that transpired the night of his arrest.1
Accordingly, we hold that appellee's substantial rights were
not prejudiced at trial since there is no reasonable
possibility that the jury would have acquitted him if the
contents of the black pouch had not been admitted into evidence.
     On the basis of the foregoing, we reverse the judgment of
the court of appeals and reinstate appellee's conviction.
                                    Judgment reversed.
     Moyer, C.J., Holmes, Douglas and Resnick, JJ., concur.
     Sweeney, Wright and H. Brown, JJ., dissent.

FOOTNOTE:
     1 That statement reads as follows:
     "Those are the facts. That's what the officer saw and I
ask you how much credibility[,] how much credibility can you
give to a guy that sits here and tells you that he doesn't use
the cocaine when there's cocaine in his pouch that he takes to
work everyday. The same pouch that contains the baggies and
they're identical to the baggie in State's Exhibit 1."

     Wright, J., dissenting.   At first blush this does not
appear to be a case of broad significance. The majority has
neither announced a new principle of law nor clarified an old
one. Yet, this case troubles me as it joins many recent state
and federal cases as part of a slow, deliberate movement to
significantly reduce the protections provided by the Fourth
Amendment. The danger in today's opinion is that it does not
declare a departure from settled law--a departure whose merits
can be vigorously debated by the bar and the public. Rather,
like many other decisions here and elsewhere, it announces the
court's adherence to the precepts of the Fourth Amendment while
it quietly declines to honor them. Thus, the accepted rules
governing searches and seizures are not openly challenged and
changed, but are subtly weakened with each passing case.
     I see two readily identifiable problems with the majority
opinion: the structure of its constitutional analysis and its
conclusion that the alleged constitutional error was harmless
beyond a reasonable doubt.
                               A
     Since the United States Supreme Court formally recognized
application of the harmless error doctrine to errors involving
constitutional rights in Chapman v. California (1967), 386 U.S.
18, 87 S.Ct. 824, 17 L.Ed.2d 705, cases in which harmless error
has been argued by the state have generally been analyzed by
first considering the alleged constitutional error and, second,
if an error has been found, deciding whether the error was
harmless. See, e.g., Arizona v. Fulminante (1991), 499
U.S.     , 111 S.Ct. 1246, 113 L.Ed.2d 302. While this has not
always been the case, see, e.g., State v. Tabasko (1970), 22
Ohio St.2d 36, 257 N.E.2d 744, I believe that this form of
analysis places the Constitution in the proper perspective.
The majority does great harm to the Fourth Amendment by
elevating application of the harmless error doctrine over
analysis of the alleged constitutional error. By focusing
"exclusively on the proper application of the harmless error
doctrine," the majority avoids confronting the Fourth
Amendment. I believe that in criminal cases in which a
constitutional violation is alleged, the court's first duty
always is to determine whether there has indeed been a
constitutional error. If the court determines that there has
been an error, it may proceed, in certain cases,2 to inquire
whether that error was harmless.
     This may seem only to be an insignificant matter of
emphasis. I see, however, three very real problems with the
court's limited focus on harmless error. First, the majority
implicitly holds that there has been a constitutional violation
without dealing squarely with the issue. I believe that it is
improper for this court ever to assume that the state has
violated either the Ohio or the United States Constitution.
State law enforcement officials are entitled to be told
unequivocally whether the police conduct at issue in a given
case is constitutionally permissible. Second, if there has
been a constitutional violation it is important for the court
to state specifically what it was and to explain why it
occurred. The decisions of this court are the law of this
state. The bench and bar must follow them in arguing and
deciding future cases, those decisions concerning the Fourth
Amendment define the parameters of Ohioans' reasonable
expectations of privacy, and law enforcement officials are
guided by these decisions in developing and carrying out their
practices and policies. Third, and most important, the
harmless error doctrine is but a narrow exception to the
exclusionary rule and it should be treated as such. To give
harmless error analysis top billing in a Fourth Amendment case
is to trivialize the alleged constitutional error. The court's
treatment of this case seems to indicate, as United States
Supreme Court Justice Robert Jackson warned, "that Fourth
Amendment freedoms are tacitly marked as secondary rights, to
be relegated to a deferred position." Brinager v. United
States (1949), 338 U.S. 160, 180, 69 S.Ct. 1302, 1313, 93 L.Ed.
1879, 1893 (Jackson, J., dissenting).
     In this case, the warrantless search of Brown's van
clearly violated the Fourth Amendment. "It remains a 'cardinal
principle that "searches conducted outside the judicial
process, without prior approval by judge or magistrate, are per
se unreasonable under the Fourth Amendment--subject only to a
few specifically established and well-delineated
exceptions."'" California v. Acevedo (1991) 500 U.S.      ,    ,
111 S.Ct. 1982, 1991, 114 L.Ed.2d 619, 634. The state argues
that the inventory search and the inevitable discovery
exceptions to the warrant requirement are applicable in this
case. I disagree.
     To be valid, an inventory search of a vehicle "must be
conducted in good faith and in accordance with reasonable
standardized procedure(s) or established routine." State v.
Hathman (1992), 65 Ohio St.3d 403,     N.E.2d    , paragraph
one of the syllabus. Further, even if an inventory search of a
vehicle is valid, a closed container found in the vehicle "may
only be opened as part of the inventory process if there is in
existence a standardized policy or practice specifically
governing the opening of such containers." Id., paragraph two
of the syllabus. The purpose of these rules is to limit the
discretion of individual police officers to ensure that
inventory searches are not used as "a purposeful and general
means of discovering evidence of crime." Colorado v. Bertine
(1987), 479 U.S. 367, 376, 107 S.Ct. 738, 743, 93 L.Ed.2d 739,
749 (Blackmun, J., concurring). To satisfy the requirements of
the Constitution, a standardized procedure or routine must
limit an officer's discretion in two ways. "First, it must
limit the officer's discretion regarding whether to search a
seized vehicle. * * * Second, [it] must limit an officer's
discretion regarding the scope of an inventory search * * *."
(Citations omitted; emphasis sic.) United States v. Salmon
(C.A.3, 1991), 944 F.2d 1106, 1120.
     In this case, the state concedes that the Canton police
did not have a written policy governing the opening of closed
containers during inventory searches. Moreover, there is no
evidence in the record that the Canton police had anything more
than a very vague inventory policy which made the arresting
officers responsible for the contents of vehicles when a driver
was arrested. One of the officers who arrested Brown and
searched the van, in fact, testified that he was aware of no
policy "concerning inventory and contents of automobiles or
vans." To the extent that any policy regarding inventory
searches did exist, it did not adequately limit the officers'
discretion regarding their decision to search the van or the
scope of that search.
     The state also contends that the evidence was admissible
under the inevitable discovery exception to the exclusionary
rule because the police would have eventually inventoried the
car and discovered the evidence. Under the inevitable
discovery exception," illegally obtained evidence is properly
admitted in a trial court proceeding once it is established
that the evidence would have been ultimately or inevitably
discovered during the course of a lawful investigation." State
v. Perkins (1985), 18 Ohio St.3d 193, 18 OBR 259, 480 N.E.2d
763, paragraph one of the syllabus.
     I believe that because the police did not have a
mandatory, clearly articulated inventory search policy, the
inevitable discovery exception cannot apply. In the absence of
a standard police policy requiring an inventory search and
defining the parameters of the search, it was never inevitable
that the search in question here would occur. Without a
standardized practice or established routine, individual police
officers have the discretion to decide whether to conduct an
inventory search. The factors the police take into account on
their own in deciding whether to inventory a car are not
subject to any objective judicial evaluation. The basic
principle of the inventory search exception is that an
articulated policy removes the discretion of the police from
the determination whether and how thoroughly to search an
impounded vehicle. The search of Brown's van and the black
leather bag found in the van was "inevitable" only because the
police later testified that they inevitably would have searched
them. In fact, the search would have been inevitable only if a
standardized policy required the police to inventory the
vehicle and the contents of all of the closed containers in the
vehicle. Because the record shows that no such policy existed,
I cannot conclude that any of the evidence found in the van was
admissible under the inevitable discovery exception.
     Because the search of Brown's van does not fall within any
of the exceptions to the warrant requirement, I would hold that
the evidence found in the van was illegally seized and
improperly admitted at trial.
                               B
     In Chapman v. California (1967), 386 U.S. 18, 87 S.Ct.
824, 17 L.Ed.2d 705, the United States Supreme Court formally
recognized the application of the harmless error rule to
constitutional errors. The rule announced by the court was
that "before a federal constitutional error can be held
harmless, the court must be able to declare a belief that it
was harmless beyond a reasonable doubt." (Emphasis added.)
Id. at 24, 87 S.Ct. at 828, 17 L.Ed.2d at 710-711. In Chambers
v. Maroney (1970), 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419,
the court affirmed that the admission of evidence obtained in
violation of the Fourth Amendment can be subject to harmless
error analysis.
     Appellate courts have taken three basic approaches to
harmless error analysis in Fourth Amendment cases: (1) some
have emphasized the nature and relevance of the tainted
evidence; (2) some have emphasized the strength of the
untainted evidence; and (3) most have attempted to compare the
probable effect of the tainted evidence with the strength of
the untainted evidence. 4 LaFave, Search and Seizure, A
Treatise on the Fourth Amendment (2 Ed. 1987) 531-537. I
believe the third approach to be the best because it is
designed to assess pragmatically the impact of the tainted
evidence on the trial as a whole. The Illinois Supreme Court
explained this method of analysis:
     "In considering whether constitutional error constitutes
harmless error beyond a reasonable doubt *** it is not enough
that the erroneously admitted evidence be considered merely
cumulative or that there be other evidence in the record
sufficient to support the conviction. *** The inquiry of a
court of review should not be as to the amount of untainted
evidence as compared to the amount of tainted evidence. The
focus should rather be upon the character and quality of the
illegally obtained evidence as it relates to the other evidence
bearing on the same issue and the court should appraise the
possible impact upon the jury of the wrongfully obtained
evidence." (Emphasis added.) People v. Black (1972), 52
Ill.2d 544, 555, 288 N.E.2d 376, 383.
     It is important to remember that even using this approach,
an appellate court can never be completely certain that a given
error was harmless. Professor Stephen Saltzburg, an authority
on evidence and trial practice, made this observation:
     "[W]hen an evidentiary error occurs in the course of a
trial, it disturbs [defense counsel's] delicately balanced
decision-making process. The abnegation of a particular rule
upon which the defense relied may inflict more damage than
initially appears. A meritorious line of defense may be
dropped, an important witness held back, or entire strategies
abandoned even though they should prevail. The impact of the
error upon the defendant's case may be amplified by the fact
that because the error may be held harmless few lawyers will
themselves attempt to depend or advise clients to depend on the
appellate court's setting the record straight. It is much more
likely that trial strategy will change to accommodate rulings
of the trial court, however erroneous." Saltzburg, The Harm of
Harmless Error (1973), 59 Va.L.Rev. 988, 990.
     In light of the great difficulty in accurately determining
the effect of erroneously admitted evidence, appellate courts
must be careful to apply the harmless error doctrine only in
the clearest cases. Harmless error should only be found when
the state's case is airtight even without the tainted evidence
and the tainted evidence cannot have materially influenced the
jury. "[W]e must recognize that harmless-error rules can work
very unfair and mischievous results when, for example, highly
important and persuasive evidence, or argument, though legally
forbidden, finds its way into a trial in which the question of
guilt or innocence is a close one." Chapman, supra, at 22, 87
S.Ct. at 827, 17 L.Ed.2d at 710.
     In this case, a comparison of the probable effect of the
tainted evidence and the strength of the untainted evidence
leads me to the firm conclusion that the admission of the
tainted evidence was not harmless beyond a reasonable doubt.
Brown was charged with drug abuse, which required the state to
prove that he knowingly obtained, possessed, or used cocaine.
The state sought to prove only that Brown obtained and
possessed cocaine. The evidence presented by the state can be
briefly summarized: The police officers who arrested Brown
testified that they saw him throw something to the ground as
they approached him. The officers searched the area and
discovered a small zip lock bags containing crack cocaine. The
officers then searched the van Brown had been driving and found
a black leather pouch which contained a plastic film canister,
fourteen zip lock bag like the one containing the crack, and a
trace amount of cocaine. The bag containing the crack and the
contents of the black leather pouch were introduced as evidence
at trial.
     Brown's defense was that the crack cocaine was not his.
He testified that he did not throw the bag containing the crack
to the ground as the police approached him, that the bag was
never in his possession, and that he had never used crack
cocaine. To support his argument, his attorney stressed to the
jury that the state did not initially request the police lab to
check the bag containing the crack for fingerprints, nor did
the lab find any fingerprints when it ultimately examined the
bag.
     In this debate over whether the crack cocaine belonged to
Brown the physical evidence seized from Brown's van is
absolutely crucial to the state's case. Without the black
leather pouch and the fourteen plastic bags, the state's
evidence directly implicating Brown is limited to the oral
testimony of the two arresting officers. Without the evidence
from the van, the jury would have been presented with
conflicting oral testimony: the officers' word against Brown's
word (coupled with the fact that there were no fingerprints on
the bag containing the crack).
     When the evidence found in Brown's van is before the jury,
however, the entire complexion of the case changes. The oral
testimony of the arresting officers is buttressed by physical
evidence which links Brown to the bag containing the crack.
The importance of this evidence was not missed by the
prosecutor. In his final point to the jury during the state's
closing argument, he sarcastically responded to Brown's defense
by expressly raising the relationship between the bag
containing the crack and the bag found in Brown's van:
     "And I suppose you know it's a coincidence that the bag
that contains this crack cocaine this bag is identical
identical to the bags that Mr. Brown had in his pouch that he
admitted he owned. * * * For some reason they picked Bergen
Brown out of all the residents of Canton, Ohio and I came in
here and said boy Bergen was standing there and just matter of
fact we found this bag laying [sic] there so we're going to say
that he dropped it and coincidentally this bag is identical to
the bag that Mr. Brown has in his pouch that he admits is
his.     * * *
     "Those are the facts. That's what the officer saw and I
ask you how much credibility[,] how much credibility can you
give to a guy that sits here and tells you that he doesn't use
the cocaine when there's cocaine in his pouch that he takes to
work everyday. The same pouch that contains the baggies and
they're identical to the baggie in State's Exhibit 1."
     The evidence found in the van was highly relevant,
extremely strong, and not cumulative. The evidence was
relevant because it directly countered Brown's defense that the
bag containing the crack was not his and because the state used
it to directly challenge Brown's credibility as a witness. The
evidence was strong because it was physical evidence which
Brown admitted belonged to him. And the evidence was not
cumulative because no other physical evidence introduced by the
state connected Brown to the crack.
     Contrary to the majority's view, I do not find the
remaining evidence to be "overwhelming." With the exception of
the evidence found in the van, the state's case against Brown
relied entirely on oral testimony by the two arresting officers
that they saw Brown drop the drugs. This testimony was based
on a fleeting glimpse at night.3
     Brown's conviction depended on the jury's resolution of
the credibility of the witnesses. I cannot say that this
determination was not influenced by the physical evidence
illegally seized from Brown's van and erroneously admitted by
the trial court. "There is thus at least 'a reasonable
possibility that the evidence complained of might have
contributed to the conviction.'" Stoner v. California (1964),
376 U.S. 483, 490, 84 S.Ct. 889, 893, 11 L.Ed.2d 856, 861, fn.8
(quoting Fahy v. Connecticut [1963], 375 U.S. 85, 86, 84 S.Ct.
229, 230, 11 L.Ed.2d 171, 173).
                                C
     Overzealous use of the harmless error doctrine profoundly
weakens the deterrent effect of the Fourth Amendment. If the
state feels that it can introduce illegally obtained evidence
with impunity it will see little reason to avoid infringing on
our Fourth Amendment rights during criminal investigations.
     Because the warrantless search of Brown's van did not fall
within any of the exceptions to the warrant requirement, I
would hold that the evidence discovered was erroneously admitted
at trial. Because that evidence bore directly and influentially
on material determinations made by the jury, I would hold that
the error was not harmless beyond a reasonable doubt. The
judgment of the court of appeals should be affirmed. I
respectfully dissent.
     Sweeney and H. Brown, JJ., concur in the foregoing
dissenting opinion.

FOOTNOTES:
     2 "[T]here are some constitutional rights so basic to a
fair trial that their infraction can never be treated as
harmless error * * *." Chapman, supra, at 23, 87 S.Ct. at
827-828, 17 L.Ed.2d at 710 (citing examples from United States
Supreme Court cases preceding Chapman).
     3 The case cited by the majority in support of its
conclusion is factually distinguishable. I believe that the
oral testimony in State v. Tabasko (1970), 22 Ohio St.2d 36,
257 N.E.2d 744, was substantially more compelling than the
testimony in this case for two reasons: First, the three
witnesses in Tabasko were unbiased--they were private citizens
with no interest in the outcome of the trial. Second, in
Tabasko the factual issue before the jury was whether the
witnesses themselves had been permitted to use narcotics in the
defendant's home. The witnesses' testimony was based on their
own actions, not on their perceptions of the defendant's
actions. In contrast, the police officers who arrested Brown
cannot be considered completely unbiased--they were active
participants in the arrest and conviction of the defendant.
Moreover, their crucial testimony did not recount their own
actions, but rather was based entirely on their perceptions of
Brown's actions.